Application for summary determination of proceeding on the ground of respondents’ default denied, without costs, and petition dated January 26,1982 dismissed. The petition seeks relief in the nature of a declaratory judgment. Such action must be commenced in Supreme Court and not in this court (CPLR 3001). Even if the petition is considered to seek relief pursuant to CPLR article 78, and assuming such proceeding was properly commenced in this court, petitioner has failed to serve the proper parties (CPLR 7804, subd [i]) and to provide proper notice (CPLR 7804, subd [c]). Mahoney, P. J., Sweeney, Kane, Casey and Mikoll, JJ., concur.